Project Baseball Supplemental Analysis TM Capital Corp. August 24, 2009 Summary Valuation Valuation Ranges Note: Represents the stock price of Baseball of $5.11 as of August 17, 2009. Represents the closing stock price of Baseball of $6.20 as of August 21, 2009. Represents the proposed $7.65 cash consideration per share pursuant to the Transaction. * 2009E EBIT for the comparable companies calculated by subtracting depreciation and amortization for the latest twelve months from 2009 EBITDA estimates. 1
